UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7040


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KELBY DEVONTA BENJAMIN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:00-cr-00200-CCE-1)


Submitted: October 17, 2017                                  Decided: November 3, 2017


Before MOTZ, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelby Devonta Benjamin, Appellant Pro Se. Joan Brodish Childs, Robert Michael
Hamilton, Angela Hewlett Miller, Assistant United States Attorneys, Sandra Jane
Hairston, Acting United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kelby Devonta Benjamin appeals the district court’s orders denying his 18 U.S.C.

§ 3582(c) (2012) motion for reduction of sentence and denying his motions for

reconsideration. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. United States v. Benjamin, No.

1:00-cr-00200-CCE-1 (M.D.N.C. June 28 and Nov. 4, 2016). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2